UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 2, 2015 Navient Student Loan Trust 2014-4 (Exact name of issuer as specified in its charter) Navient Funding, LLC (Exact name of Depositor as specified in its charter) Navient Solutions, Inc. (Exact name of Sponsor as specified in its charter) Delaware 333-190926 333-190926-06 04-3480392 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification Number) c/o Deutsche Bank Trust Company Delaware 60 Wall Street, 27th Floor Mailstop NYC 60 2720 New York, New York (Address of principal executive offices) Issuer’s telephone number, including area code: 703-984-5858 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Following receipt of requisite consents of noteholders, the Navient Student Loan Trust 2014-4 (the “Trust”) entered into a Supplemental Indenture No. 1 of 2015 (the “Supplemental Indenture”), dated as of December 2, 2015, among the Trust, as Issuer, Deutsche Bank Trust Company Americas, not in its individual capacity but solely as Eligible Lender Trustee, and Deutsche Bank National Trust Company, not in its individual capacity but solely as Indenture Trustee. The Supplemental Indenture amends the definitions of “Class A Maturity Date” to March 25, 2083 and “Class B Maturity Date” to June 25, 2083. Item 9.01Financial Statements and Exhibits Exhibits Supplemental Indenture No. 1 of 2015, dated as of December 2, 2015, among Navient Student Loan Trust 2014-4, as Issuer, Deutsche Bank Trust Company Americas, not in its individual capacity but solely as Eligible Lender Trustee, and Deutsche Bank National Trust Company, not in its individual capacity but solely as Indenture Trustee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the issuing entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NAVIENT STUDENT LOAN TRUST 2014-4 By:Navient Funding, LLC Dated:December 7, 2015 By: /s/ Mark D. Rein Name: Mark D. Rein Title: Vice President INDEX TO EXHIBITS Exhibit Number Description Supplemental Indenture No. 1 of 2015, dated as of December 2, 2015, among Navient Student Loan Trust 2014-4, as Issuer, Deutsche Bank Trust Company Americas, not in its individual capacity but solely as Eligible Lender Trustee, and Deutsche Bank National Trust Company, not in its individual capacity but solely as Indenture Trustee.
